EXHIBIT5.6 DEGOLYER AND MACNAUGHTON 5 SUITE 800 EAST DALLAS, TEXAS 75244 April 1, 2010 Encana Corporation 1800-855 2nd Street, S.W., Calgary, Alberta, Canada T2P 2S5 Re: Registration Statement on Form F-9 (United States Securities and Exchange Commission) Gentlemen: We hereby consent to the references to DeGolyer and MacNaughton and our report entitled "Appraisal Report as of December 31, 2009 on Certain Properties owned by Encana Oil & Gas (USA) Inc. SEC Case" (our Report) and the inclusion and incorporation by reference of information derived from our Report evaluating a portion of Encana Corporation's petroleum and natural gas reserves as of December 31, 2009, in the Encana Corporation registration statement on Form F-9 (file number 333-165626). Very truly yours, DEGOLYER and MACNAUGHTON Texas Registered Engineering Firm F-7 16
